F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                      May 25, 2006
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                       Clerk of Court


 U N ITED STA TES O F A M ER ICA,

               Plaintiff - Appellee                     No. 05-8110
          v.                                            D. W yoming
 SIM ON ALEM AN-BLANCO, also                     (D.C. No. 05-CR-28-01-J)
 known as Francisco Olmeda-Silva,

               Defendant - Appellant.



                            OR D ER AND JUDGM ENT *


Before TA CH A, HA RTZ, and TYM KOVICH, Circuit Judges.


      Simon Aleman-Blanco pleaded guilty to three counts of an indictment

charging a conspiracy and possession with intent to distribute heroin and

methamphetamine. He was sentenced to 360 months’ imprisonment. Counsel for

M r. Aleman-Blanco has filed an Anders brief stating the issues that could

possibly be raised on appeal and explaining why they have no merit. See Anders


      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
v. California, 386 U.S. 738 (1967). After reviewing the record, we agree that

there are no meritorious issues to be raised on appeal, grant the motion to

withdraw, and dismiss the appeal.

                                 BACKGROUND

      At his change-of-plea hearing, M r. Aleman-Blanco admitted the facts

necessary for his guilty plea, which were, essentially, that he was being paid to

transport heroin and methamphetamine from the State of Washington to Lincoln,

Nebraska, when he was stopped in Cheyenne, W yoming. A search of the vehicle

revealed a hidden compartment containing 3.7 pounds of methamphetamine and 8

pounds of heroin.

      W hile awaiting sentencing, M r. Aleman-Blanco escaped from custody, stole

a car and some clothing, and led law-enforcement officers on a high-speed chase

before being apprehended. As a result, instead of receiving a three-level

reduction for acceptance of responsibility, he received a two-level enhancement

for obstruction of justice. See U.S. Sentencing Guidelines M anual § 3C1.1 cmt.

4(e) (2-level enhancement for obstruction is applied for “attempting to escape

from custody before trial or sentencing”); see also id. § 3E1.1 cmt. 4 (“Conduct

resulting in an enhancement under § 3C1.1 . . . ordinarily indicates that the

defendant has not accepted responsibility . . . .”). Given his two prior convictions

for crimes of violence, his offense level was 37 and his criminal history category

was VI, resulting in an advisory sentencing range of 360 months to life.

                                         -2-
M r. Aleman-Blanco did not file any objections to the Presentence Investigation

Report, nor did he or his attorney make any arguments to the district court why a

lower sentence was warranted under the factors set forth in 18 U.S.C. § 3553(a).

He was sentenced to 360 months’ imprisonment.

                                  D ISC USSIO N

      The procedure for appointed counsel to withdraw on appeal is set out in

Anders, 386 U.S. at 744:

      [I]f counsel finds his case to be w holly frivolous, after a
      conscientious examination of it, he should so advise the court and
      request permission to withdraw. That request must . . . be
      accompanied by a brief referring to anything in the record that might
      arguably support the appeal. A copy of counsel’s brief should be
      furnished the indigent and time allowed him to raise any points that
      he chooses; the court— not counsel— then proceeds, after a full
      examination of all the proceedings, to decide whether the case is
      wholly frivolous. If it so finds it may grant counsel’s request to
      withdraw and dismiss the appeal insofar as federal requirements are
      concerned, or proceed to a decision on the merits, if state law so
      requires. On the other hand, if it finds any of the legal points
      arguable on their merits (and therefore not frivolous) it must, prior to
      decision, afford the indigent the assistance of counsel to argue the
      appeal.

      In his Anders brief, counsel for M r. Aleman-Blanco states that the sentence

cannot be reviewed because it was within a properly calculated Guidelines range

and not otherwise “in violation of law.” 18 U.S.C. § 3742(a). A copy of

counsel’s Anders brief was provided to M r. Aleman-Blanco. In his reply he faults

his counsel for not attempting to argue before the district court that there was

insufficient evidence to prove that the drugs found were his, and for advising him

                                         -3-
to plead guilty. He was fully questioned about these matters during his change-

of-plea colloquy, however, and it is apparent that he received adequate advice

from counsel and that his plea was fully voluntary.

                                 C ON CLU SIO N

      After an independent review of the record, we agree that any potential issue

to be raised on appeal would be “wholly frivolous.” Anders, 386 U.S. at 744. W e

therefore GRANT counsel’s motion to withdraw and DISM ISS the appeal.

                                      ENTERED FOR THE COURT


                                      Harris L Hartz
                                      Circuit Judge




                                        -4-